BORK, Circuit Judge,
concurring:
In my view, jurisdiction is absent in this case because plaintiffs lack standing. I continue to believe that an alleged diminution in congressional influence must amount to a disenfranchisement — a nullification or diminution of a congressman’s vote — before a congressional plaintiff may claim the requisite injury-in-fact necessary to confer standing to sue. See Vander Jagt v. O’Neill, 699 F.2d 1166, 1180-81 & n. 1 (D.C. Cir.1982) (Bork, J., concurring), cert. denied, - U.S. -, 104 S.Ct. 91, 78 L.Ed.2d 98 (1983). See also Goldwater v. Carter, 617 F.2d 697, 702 (D.C.Cir.) (en banc), judgment vacated on other grounds, 444 U.S. 996, 100 S.Ct. 533, 62 L.Ed.2d 428 (1979). Congressional plaintiffs here have lost no part of their right to vote and thus have not suffered the “judicially cognizable injury,” Metcalf v. National Petroleum Council, 553 F.2d 176, 187 (D.C.Cir.1977), necessary to give them standing.
I also adhere to my view that separation-of-powers considerations are properly addressed as part of the standing requirement. In Riegle v. Federal Open Market Committee, 656 F.2d 873, 879-80 (D.C.Cir.), cert. denied, 454 U.S. 1082, 102 S.Ct. 636, 70 L.Ed.2d 616 (1981), a panel of this court concluded that separation-of-powers concerns have no bearing on standing analysis. Instead, the Riegle court created a “doctrine of equitable discretion” within which those concerns would be addressed. 656 F.2d at 881. In Vander Jagt, the panel majority expanded the doctrine and assumed the virtually “unconfined judicial power to decide or not to decide” cases. 699 F.2d at 1185 (Bork, J., concurring). I do not consider myself bound by the panel decisions in Riegle and Vander Jagt. Prior to those cases, this circuit had worked out a “fairly definite formula to relate separation-of-powers concerns to the problem of legislator standing.” Vander Jagt, 699 F.2d at 1180-81 (Bork, J., concurring). Riegle and Vander Jagt purported to change the law of legislator standing in this circuit without submitting the issue to the full court. Under the established practice of this court, that may not be done. See Irons v. Diamond, 670 F.2d 265, 268 n. 11 (D.C.Cir. 1981).